Citation Nr: 0947098	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-31 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk


INTRODUCTION

The Veteran had active duty service from October 1949 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran's current service-connected 
disabilities are right and left knee disabilities, both of 
which are rated as 30 percent disabling.  The 60 percent 
combined rating of these two disabilities meets the threshold 
criteria of a "single" 60 percent disability under 38 
C.F.R. § 4.16(a).  

The Board notes that there Veteran's April 2006 VA 
examination did not address whether the service-connected 
knee disabilities impacted the Veteran's ability to obtain or 
retain gainful employment.  Thus, the Board finds that this 
case must be remanded for an examination to obtain an opinion 
on such.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 
18 Vet. App. 512 (2004).

In his VA Form 21-8940, received in April 2006, the Veteran 
stated that he was currently employed part-time as a school 
bus driver for a local school.  He stated that he worked 4 
hours a day, 5 days a week (20 hours a week), 9 months out of 
the year.  He stated that his income was "about $1000" a 
month, and that he made about "$8000" in the past year.  He 
noted that, "I am working part-time, however, I do not 
foresee being able to continue this employment after the end 
of this school year in May 2006."  This VA Form 21-8940 
indicated that until June 1992 the Veteran worked full-time 
as a Postal Service letter carrier.  It further showed that 
the Veteran has completed 4 years of college education in 
religious studies and truck driving school in 1989.

The Board notes that a prior VA Form 21-8940 dated in June 
2003 stated that he had worked as a truck driver from 1989 to 
1992 after completing truck driving school.  A July 2003 VA 
Form 21-4192 from a trucking company indicated that the 
Veteran worked from March 18, 2002, to March 25, 2002, and 
was let go after he suffered a heart attack on the job.  The 
Veteran also noted that he worked from 1994 to 2000 as a 
school bus driver for the same local school as noted above.  
The Veteran further submitted a letter from his pastor, dated 
in April 2006, which essentially states that the Veteran was 
no longer able to participate in church other than to be an 
attending member due to the Veteran's knee conditions.

The Veteran asserted in his Notice of Disagreement, dated in 
July 2006, that he was "earning under the poverty level" in 
his part-time job.  He essentially argues that even if he is 
employable, he is unable to meet the definition of 
"substantially gainful employment" under 38 C.F.R. § 4.16.  
Thus, the Board finds that it must determine whether the 
Veteran is currently employed, and what, if any, his gross 
income level is.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the Veteran to 
complete a current VA Form 21-8940 so as 
to obtain his current employment 
information since the form completed in 
March 2006.  

2.  Based upon the information contained 
in Item 1 above, the RO/AMC should attempt 
to obtain any relevant employment 
information from the indicated employers 
via VA Form 21-4192.  

3.  The RO/AMC should request that the 
Veteran submit proof of his gross income 
beginning with the 2005-2006 school year 
to the present.  Such proof can be copies 
of income tax return forms, pay stubs or 
any other form of documentation 
establishing what the Veteran's annual 
gross income from employment was 
throughout the appeal period.

4.  The RO/AMC should then afford the 
Veteran a VA orthopedic examination to 
determine the impact the service-connected 
knee disabilities have on the Veteran's 
employability.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted and the results 
reported in detail.  

Following review of the file and 
examination of the Veteran, the examiner 
should render an opinion as to whether the 
Veteran's service-connected knee 
disabilities would prevent the Veteran 
from obtaining or retaining gainful 
employment without considering the 
Veteran's age or nonservice connected 
disabilities.  A rationale for any opinion 
expressed should be provided.

5.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the claim 
for TDIU.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


